Citation Nr: 0106034	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from September 1998 and May 
1999 rating decisions, in which the RO found that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for residuals of an eye 
injury. 


FINDINGS OF FACT

1.  In a May 1990 rating decision, the RO concluded that the 
veteran's current eye disorder was not shown to have been 
incurred in service.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1990 rating decision is new and so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's May 1990 decision denying entitlement to service 
connection for residuals of an eye injury is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The evidence received subsequent to the RO's May 1990 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for residuals 
of an eye injury have been met.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for residuals of an eye 
injury on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  Historically, the 
Board observes that the veteran's claim of entitlement to 
service connection for residuals of an eye injury was 
considered and denied by the RO in a May 1990 rating 
decision.  That decision was not appealed and became final.  
The veteran's claim was denied because it was found that his 
current eye problems were not shown to have been incurred in 
service.  Thereafter, the veteran requested that his claim 
for service connection be reopened on the basis of new and 
material evidence.  In September 1998 and May 1999 rating 
decisions, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim as there 
was no evidence to show that any of the veteran's diagnosed 
eye disorders were related to his period of service.  The 
veteran filed a timely notice of disagreement (NOD) and 
substantive appeal from these decisions, giving rise to the 
current appeal.  

The law provides that an NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If 
an NOD is not filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000).  In this case, the veteran did not file an NOD 
after the RO's May 1990 rating decision.  Therefore, the May 
1990 RO decision is final and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 5108; C.F.R. §§ 
3.104(a), 3.156, 20.302, 20.1103 (2000).  Accordingly, in 
order to reopen his earlier claim, the veteran must present 
or secure new and material evidence with respect to the 
claim, which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The Board notes that following the issuance of the RO's May 
1990 rating decision, the provisions of 38 U.S.C.A. § 5107 
were substantially revised.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Generally, when the laws or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement, and this revision is more 
favorable to the claimant than the former provisions of 38 
U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In this case, the veteran and his representative were advised 
by the VA of the information required to reopen the claim for 
service connection and the Board may proceed with appellate 
review.  In this regard, the Board notes that in a September 
1999 Statement of the Case (SOC) and a January 2000 
Supplemental Statement of the Case (SSOC), the RO explained 
to the veteran and his representative that a successful claim 
to reopen would require the submission of evidence 
demonstrating that currently diagnosed eye disorders are 
related to the veteran's service.  Additionally, there is no 
indication that the veteran has requested the VA to assist in 
obtaining any VA or other identified private treatment 
records in connection with his claim.  As such, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the recently enacted VCAA.  
Because the veteran has been accorded an opportunity to 
submit additional evidence, and in fact has done so, the 
Board will proceed to adjudicate the issue on appeal based 
upon the evidence of record.

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's May 1990 rating decision, the 
relevant evidence of record consisted of: (1) information 
from Hospital Admission Card data files dated 1942-1945 and 
1950-1954 created by the Surgeon General Department of the 
Army; (2) a July 1989 statement from Robert C. Chase, M.D., 
P.C.; (3) a November 1989 VA examination report; (4) a March 
1990 VA examination report and (5) statements from the 
veteran and his representative.  Collectively, this evidence 
showed that the veteran's service medical records were 
unavailable.  However, alternative service information 
obtained from the Surgeon General showed that the veteran was 
treated for a burn to the eyeball as a result of a hand 
grenade blast in 1944.  The July 1989 statement from Dr. 
Chase, November 1989 VA examination report and March 1990 VA 
examination report all reflect that the veteran reported 
sustaining injuries to the right eye as a result of a hand 
grenade blast during service.  The veteran also complained of 
blepharospasm of the eyes.  Dr. Chase noted that the veteran 
incurred injuries during World War II from metal fragments 
and that the veteran had three healed foreign body scars on 
the right cornea and one on the left cornea.  He also noted 
macular degenerative changes with pigment migration in the 
central macular areas.  There was no evidence of record 
indicating that the veteran's eye disorders were related in 
any way to his period of service.

The pertinent evidence associated with the claims file after 
the RO's May 1990 rating decision includes: (1) lay 
statements from servicemen who served with the veteran and 
from the veteran's wife, dated in June 1998, September 1998, 
October 1998 and November 1998; (2) treatment records from 
Bishop Clarkson Memorial Hospital dated in the 1980's; (3) 
treatment records from John C. Goldner, M.D. with Neurology 
Adult and Child dated May 1982 to May 1998; (4) a June 1998 
statement from Michele L. Gleason, M.D. with Grand Island Eye 
Associates, P.C.; (5) a June 1998 statement from Michael L. 
Goldstein, M.D.; (6) statements and treatment records from 
John C. Welch, M.D. dated in July 1998 and October 1998; (7) 
inquiries from Senator Bob Kerrey and Senator Chuck Hagel 
dated in November 1998; (8) a VA outpatient treatment record 
dated in December 1998; (9) a VA examination report dated in 
February 1999, and (10) a September 1999 statement from Peter 
E. Diedrichsen, M.D.  

Collectively, this evidence reflects that the veteran had a 
normal ophthalmoscopic examination in October 1989.  From May 
1982 through May 1998, the veteran was treated for Meige's 
syndrome which includes blepharospasm, a neurologic disorder 
by Dr. Goldner.  During this time, Dr. Goldner opined that 
the veteran was unable to see due to blepharospasm.  Dr. 
Goldner stated that it was his understanding from the 
veteran's wife, that the veteran had shrapnel to his eye in 
service and had developed eye spasms and Meige's syndrome.  
He indicated that an association between these disorders had 
been noted in the past.  

In June 1998, Dr. Gleason prepared a statement in which she 
indicated that she had treated the veteran for left lower lid 
ectropion.  Dr. Gleason acknowledged that the veteran had 
complained of decreased vision and she stated that the 
veteran's ectropion could be related to his history of 
blepharospasm and associated treatment.  Dr. Gleason also 
recounted the veteran's history of in-service eye injury and 
Dr. Chases's findings regarding the veteran's visual acuity.  
Dr. Gleason examined the veteran and found that he had 
decreased visual acuity with macular degeneration in both 
eyes.  She stated that the veteran also had Meige's syndrome 
and blepharospasm for which he refused botox injection, which 
had probably caused his ectropion.  

In a June 1998 statement, Dr. Goldstein reported that he and 
his partners had treated the veteran for blepharospasm, 
glaucoma, macular degeneration and cataracts since 1996.  As 
of April 1998, the veteran was shown to have visual acuity 
worse than 20/400 in the right eye and 20/100 in the left 
eye.  There was also significant blepharospasm in the upper 
and lower lids of the eyes, more prominent on the right, mild 
to moderate cataract bilaterally and marked macular pigment 
atrophy in both eyes.  Dr. Goldstein opined that the vast 
majority of the veteran's visual disability was related to 
macular degeneration, was considered to be permanent and 
would not likely be significantly improved with surgical 
intervention.     

In July 1998, Dr. Welch reported that the veteran's best 
central vision in either eye was hand motion.  Dr. Welch 
reiterated Dr. Goldstein's opinion that the veteran's visual 
disability was permanent and stated that the veteran's vision 
had worsened in July 1998.  Dr. Welch provided a more in 
depth statement in October 1998.  In that statement, he 
indicated that he first examined the veteran in June 1995.  
At that time, the veteran gave Dr. Welch a history of having 
poor vision in his right eye since sustaining an injury 
during service.  The veteran advised Dr. Welch that the 
vision in his left eye had gradually worsened over the 
previous 3 months.  The veteran was shown to have small 
corneal scars in the right eye, cataracts bilaterally, 
glaucoma bilaterally and age-related macular degeneration 
with atrophic changes bilaterally.  Dr. Welch examined the 
veteran again in July 1998 and the veteran's vision had 
deteriorated to hand motion in both eyes due to the 
progression of atrophic macular degeneration.  Dr. Welch 
opined that the veteran's vision in the right eye became poor 
(worse than 20/400) as a result of his war injury.  Dr. Welch 
indicated that the vision in the veteran's left eye became 
poor due to the progression of macular degeneration.  

In February 1999, the veteran was afforded a VA examination.  
The examiner noted that the veteran reported that during 
service, a hand grenade blew up and blew sharp metal into his 
face in 1944.  He indicated that this resulted in eye injury 
and subsequent decrease in visual acuity, the right eye more 
than the left.  The veteran's primary complaint in February 
1999 was that his vision had gradually deteriorated over the 
previous year to two years.  The examiner conducted an 
examination and reviewed a prior of examination dated in 
April 1981, which revealed visual acuity of the right eye of 
20/50 and 20/20 of the left eye.  In February 1999, the 
veteran had far advanced macular degeneration, which the 
examiner indicated accounted for the decline in the veteran's 
visual acuity.  There was also evidence of elevated pressure 
(controlled) and mild cataracts, which were not visually 
significant.  The examiner opined that while the veteran may 
have had some visual deterioration as a result of his in-
service injury, his subsequent loss of vision dating from 
1981 was due to progressive macular degeneration.

In September 1999, Dr. Diedrichsen indicated that he had 
recently evaluated the veteran for complaints of decreased 
vision in both eyes and an inability to read or watch TV.  
The veteran advised Dr. Diedrichsen that he sustained an 
injury in service and that the vision in his right eye had 
been lost since service.  Dr. Diedrichsen indicated that the 
veteran had hand motion visual acuity in both eyes and opined 
that the current decrease in the veteran's visual acuity was 
due to macular degeneration.  Dr. Diedrichsen indicated that 
he reviewed the veteran's treatment records back to 1990, and 
that it was his opinion that it was possible that the veteran 
sustained an injury to his eye during service.  However, Dr. 
Diedrichsen said that even if the veteran had sustained an 
injury in service, the visual loss was such that his visual 
acuity was still at least 20/60 and 20/30.  

In addition to aforementioned medical evidence, the veteran 
submitted various statements from servicemen and his wife, in 
which they confirm that the veteran sustained an eye in jury 
during service and that he has subsequently suffered visual 
disabilities.

The Board finds that the evidence submitted since the RO's 
May 1990 rating decision is neither cumulative nor redundant 
of evidence previously submitted to agency decisionmakers.  
As such, the Board concludes that the evidence is new.  
Additionally, the Board concludes that the evidence is 
material in that it suggests a link between the decline of 
the visual acuity in the veteran's right eye and the injury 
he sustained during service.  Specifically, in October 1998 
Dr. Welch opined that the veteran's vision in the right eye 
had declined as a result of the injury that he sustained 
during service.  Further, a VA examiner indicated in February 
1999 that the veteran may have had some visual deterioration 
as a result of the injury he sustained during service.  
Likewise, in September 1999, Dr. Diedrichsen indicated that 
it was possible that the veteran sustained some type of 
injury to his eye, or to his vision during service.  The 
Board finds that these opinions satisfy the new and material 
requirement, in that they suggest that the decline in the 
veteran's visual acuity may be related to his period of 
service.  The absence of such a relationship was the basis of 
the 1990 RO denial.  However, none of the physicians have 
provided adequate reasons or bases for their opinions and it 
does not appear that any of the physicians reviewed the 
veteran's entire claims file.  Therefore, the Board concludes 
that additional development is warranted and does not find 
the opinions sufficient to establish service connection for 
residuals of an eye injury.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for residuals of 
an eye injury, the appeal is granted, to this extent only.


REMAND

As the veteran's claim has been reopened, the RO must conduct 
an initial review of the merits of the claim prior to final 
appellate consideration by the Board.  In addition the duty 
to assist following the reopening of a claim requires further 
development of the record including a VA examination to 
determine the nature and etiology of the veteran's current 
eye disorder and whether it is as likely as not related to 
service, including his injury in service.  In addition, as 
previously indicated, on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The veteran claims that service connection is in order for 
residuals of an eye injury.  The Board has discussed that the 
statements of Dr. Welch, a VA examiner and Dr. Diedrichsen 
all lack specific reasons and bases to support their nexus 
opinions and it does not appear that any of these physicians 
reviewed the veteran's entire claims file and medical 
history.  As such, further examination is necessary.  In 
addition, the amended statutory provisions regarding 
assistance to the veteran must also be considered by the RO.  
The Board is of the opinion that it may not properly proceed 
with appellate review of the claim in question until 
additional development has been accomplished.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Accordingly, this case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, both VA and non VA, from whom 
he has received treatment for any eye 
disorder since his discharge from service 
and provide the necessary releases.  The 
RO should obtain and associate with the 
claims file any and all outstanding 
treatment records, including records from 
Drs. Chase, Goldner, Goldstein, Gleason, 
Welch and Diedrichsen.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current eye disorder shown to be present.  
The veteran's claims file, including a 
copy of this REMAND, should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is as least as 
likely as not that any of the veteran's 
currently diagnosed eye disorders are 
related to his period of service or to 
any incident of service.  Any disability 
related to service should be clearly 
identified.  The reviewing physician's 
attention is called to the opinions and 
statements provided by Dr. Welch in 
October 1998, the VA examiner in the 
February 1999 VA examination report and 
Dr. Diedrichsen in his September 1999 
statement.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above, the RO 
should review the action taken and ensure 
that all of the foregoing development has 
been conducted and is completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Any additional action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should also 
be undertaken.  The RO should then 
adjudicate the veteran's claim to 
determine whether service connection is 
warranted for residuals of an eye injury.  
If the issue remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate SSOC 
and afford them an opportunity to 
respond.  In the SSOC, the RO should 
document that notification and 
development requirements mandated by the 
Veterans Claims Assistance Act of 2000 
have been completed.  Thereafter, the 
case should be returned to the Board for 
appellate review.  


The purpose of this Remand is to ensure due process of law 
and to obtain additional medical information.  By remanding 
this claim, the Board intimates no opinion, favorable or 
unfavorable, as to its merits.  The veteran is free to submit 
any additional evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act until further notified.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).



		
STEVEN L. COHN
Member, Board of Veterans' Appeals

 

